DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application  16/559,536 entitled "TRADING APPARATUS, AND TRADING METHOD" with claims 1 to 8 pending.
Status of Claims
Claims 1, 2, 5-8  have been amended and are hereby entered.
Claims 1-8 are pending and have been examined.

Response to Amendment
The amendment filed February 23, 2021 has been entered. Claims 1-8 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 24, 2020.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The terms   “specific information” and  “secret information” possess no definite meaning in the art and no description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation elements of “specific information” and  “secret information”. 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The terms “specific information” and  “secret information” in Claim 1-8 are relative terms which renders the claim indefinite.  The terms “specific information” and  “secret information” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-8 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“executes a process related to a tradinq” 
“delivering a first data from a trading partner”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
“creating the second trading information”
“generating the first electronic signature to transmit the second trading information”
“generating a second electronic signature to be included in the fourth trading information”
“creating the fourth trading information”
“transmit the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2:
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to electronic signatures, digital signatures, and cryptography  as a means to perform an abstract idea  
Claim 3: 
“storage unit”,   “network”:
merely applying computer   storage  and networking technology  as  tools to perform an abstract idea 
 Claim 4: 
“storage device”, “processor”, “connection unit”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”, “secret key”:
generally linking to electronic signatures, digital signatures, and cryptography  as a means to perform an abstract idea  
Claim 5: 
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to electronic signatures, digital signatures, and cryptography  as a means to perform an abstract idea  
Claim 6: 
“storage unit”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“blockchain”:
generally linking to blockchain technology as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
 “trading is performed in which a first trading information that is used for delivering a first data from a trading partner”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
“creating the second trading information”
“generating the first electronic signature to transmit the second trading information”
“generating a second electronic signature to be included in the fourth trading information”
“creating the fourth trading information”
“transmit the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
 “execute a process related to a trading”
“delivering a second data from the trading partner”
“generating a first electronic signature to be included in the second trading information”
“creating the second trading information”
“generating the first electronic signature to transmit the second trading information”
“generating a second electronic signature to be included in the fourth trading information”
“creating the fourth trading information”
“transmit the fourth trading information”
These limitations clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable recording medium having recorded therein a program for causing a processor of … apparatus including a storage unit to execute a …. process “, “storage unit”, “processor”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic signature”:
generally linking to the particular technology of data and database management as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, the Specification reads, [0137] The control circuit 51 is, for example, a processor such as a central processing unit (CPU). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kano (“TRANSACTION PROCESSING DEVICE, TRANSACTION PROCESSING METHOD, AND PROGRAM FOR SAME”, U.S. Publication Number: 2019/0108513 A1), in view of Zinger (“SYSTEMS, METHODS AND DEVICES FOR NETWORKING OVER A NETWORK”, U.S. Publication Number: 2015/0256401 A1).












Regarding Claim 1, 
Kano teaches,
A trading apparatus comprising: a storage unit; and a processor which executes a process related to a trading, wherein the trading is performed in which a first trading information that is used for delivering a first data from a trading partner to a user and includes a specific information calculated using secret information is published on a first network,
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano  [0028] In a case where the node 2 having authority updates the distributed database 4, the node 2 notifies the other nodes 2 connected thereto of the updating. Thereafter, the notification is finally transferred over the entire network 1 by the repeating P2P communication between the nodes.
Kano [0001]  relates to a transaction processing device and a computer program for processing a transaction
Kano [0057] the transactions Tr1 to Tr3 are temporally stored in a predetermined storage region (processing standby region) in a storage device of the subject node (step 4)
Kano [0073] the nodes 2 of the transaction processing network 1 are classified into the public nodes 2 a and the private nodes 2 b.)
a third trading information that is used for the trading partner to receive the second data and includes the secret information is published
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.)
and a fourth trading information that is used for the user to receive the first data and includes the secret information is published on the first network;
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0069] The public node 2 a receives the processing result, and presents the processing result to the user (step 14). 
Kano [0073] the nodes 2 of the transaction processing network 1 are classified into the public nodes 2 a and the private nodes 2 b.)
wherein the process executed by the processor 
(Kano [0001] a transaction processing device)
includes: generating a first electronic signature to be included in the second trading information
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0014]  With this configuration, the respective transactions of the compound transaction are verified to be recorded in the database simultaneously and integrally.)
creating the second trading information that includes the first electronic signature after generating the first electronic signature to transmit the second trading information
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1. 
Kano [0028] With this configuration, all the databases 4 a of the nodes 2 are updated, and share the same recordation contents.)
generating a second electronic signature to be included in the fourth trading information
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction)
to store the generated second electronic signature in the storage unit
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0013]  the database is preferably a distributed database in which the nodes on the network store the same recordation contents in synchronization with each other)
creating the fourth trading information that includes the second electronic signature using the second electronic signature stored in the storage unit
(Kano [0040]  and also a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0008] The block generating unit generates a block which includes the transaction. The approval requesting unit attaches the signature created by the private key of the own node to the block, and transmits an approval request of the block to m (m≥2) nodes. 
Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction)
transmit the fourth trading information to the first network.
(Kano [0009] there is provided a transaction processing device which generates a transaction noted with transaction information, and requests the node on the network to record the transaction. The transaction processing device includes a transmission unit and a recordation requesting unit.
Kano  [0040] The format of the compound transaction has a data structure in which a plurality of transactions can be stored)
Kano does not teach a second trading information that is used for delivering a second data from the trading partner to the user and includes the specific information is published on a second network; on the second network; to the second network; before the third trading information is published on the second network; after the third trading information is published on the second network
Zinger teaches,
a second trading information that is used for delivering a second data from the trading partner to the user and includes the specific information is published 
(Zinger [0005] A different set of emerging applications involves the interconnection of a large number of devices receiving and transmitting relatively small amounts of data.
Zinger [0009]  transmitting data to at least one of the plurality of devices; receiving data from at least one of the plurality of devices; transmitting data to at least one electronic computing device; and receiving data from at least one electronic computing device;
Zinger [0849] wherein the first device in the short loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
on a second network; on the second network; to the second network;
(Zinger [0367] There may be embodiments where it may be desirable to synchronize two or more networks.)
 before the third trading information is published on the second network; after the third trading information is published on the second network
(Zinger [0402] it is also possible to configure the device to organize the bits in different order
Zinger [0367] There may be embodiments where it may be desirable to synchronize two or more networks.
Zinger [0005] A different set of emerging applications involves the interconnection of a large number of devices receiving and transmitting relatively small amounts of data.
Zinger [0009]  transmitting data to at least one of the plurality of devices; receiving data from at least one of the plurality of devices; transmitting data to at least one electronic computing device; and receiving data from at least one electronic computing device;
Zinger [0849] wherein the first device in the short loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Regarding Claim 2, 
Kano and Zinger teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
 wherein the creating executed by the processor 
(Kano [0035] FIG. 4 is an explanatory diagram of a single transaction and a compound transaction. In a transaction handled by the transaction processing network ... that is, the exchange of the assets.
Kano [0057] are temporally stored in a predetermined storage region (processing standby region) in a storage device of the subject node (step 4). 
Kano [0001]The present invention relates to a transaction processing device and a computer program for processing a transaction)
further includes creating the fourth trading information including the second electronic signature to store the fourth trading information in the storage unit
(Kano [0068] a group of transactions 
Kano [Claim 5]  further comprising the step of the first node forwarding the received compound transaction to a fourth node
Kano [0007] a plurality of signatures which are attached to the transaction 
Kano [0040]  a plurality of electronic signatures corresponding to the respective transactions can be stored.)
stored in the storage unit
(Kano [0040]  a plurality of electronic signatures corresponding to the respective transactions can be stored.)
Kano does not teach creating the fourth trading information including the secret information and the second electronic signature using the fourth trading information including the second electronic signature; after the third trading information including the secret information is published on the second network.
Zinger teaches,
creating the fourth trading information including the secret information and the second electronic signature using the fourth trading information including the second electronic signature; 
(Zinger [0849] loop sub-network appends signature on the new data and the second device in the short loop sub-network verifies the signature on the new data.)
after the third trading information including the secret information is published on the second network.
(Zinger [0314] The commands are: [0315] PUBLISH—this is the request to the device transmit its address or signature, so that other devices may measure the link quality between then and the transmitting device.
Zinger [0323] PUBLISH—the device transmits the devices' address or signature during next time slot MT.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Regarding Claim 3, 
Kano and Zinger teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
wherein the process executed by the processor further includes notifying publication of the first trading information after the first trading information is published on the first network.
(Kano [0001]The present invention relates to a transaction processing device and a computer program for processing a transaction
Kano [0028] Nodes 2 participating (connected) in the transaction processing network 1 are in communication (P2P communication) in a one-to-one equal relation...the node 2 notifies the other nodes 2 connected thereto of the updating)
Regarding Claim 4, 
Kano and Zinger teach the trading apparatus of Claim 1 as described earlier.
Kano does not teach further comprising a connection unit that is detachably connected to a storage device that has stored therein a secret key to be used to generate the first electronic signature and the second electronic signature, wherein the process executed by the processor further includes receiving an input of the secret key when the storage device is connected to the connection unit.
Zinger teaches,
further comprising a connection unit that is detachably connected to a storage device that has stored therein a secret key to be used to generate the first electronic signature and the second electronic signature, wherein the process executed by the processor further includes receiving an input of the secret key when the storage device is connected to the connection unit.
(Zinger [0313] In other embodiments, the self-configuration process may be originated by adding new devices, change in parameters of the device on the network (for example, changing time between succeeding measurements); removal of the device from the network, change in RF conditions (presence of interferer, change in link quality).
Zinger [0601] may be embodied on a tangible, non-transitory, computer-readable storage medium, such as a magnetic disk or other magnetic memory, an optical disk (e.g., DVD) or other optical memory, RAM, ROM, or any other suitable memory such as Flash memory, memory cards, etc.
Zinger [0257] pre-programmed secret key.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Regarding Claim 5, 
Kano and Zinger teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
 wherein the storage unit further stores therein the first electronic signature, and the creating executed by the processor
(Kano [0040]  a plurality of electronic signatures corresponding to the respective transactions can be stored.
Kano [0001]The present invention relates to a transaction processing device and a computer program for processing a transaction)
Kano does not teach further includes creating the second trading information including the specific information and the first electronic signature using the first electronic signature stored in the storage unit after the first trading information is published on the first network.
 Zinger teaches,
 further includes creating the second trading information including the specific information and the first electronic signature using the first electronic signature stored in the storage unit 
(Kano [0007] In a case where a transaction is noted with the compositive transaction in which there are a plurality of sources of assets, the signature verification unit verifies a validity of a plurality of signatures which are attached to the transaction 
Kano [0008] The approval requesting unit attaches the signature created by the private key 
Kano [0068]  Then, a hash H2 of the block 2 is calculated including a group of transactions of the own block 2 and the hash H1 taken over from the previous block 1.)
after the first trading information is published on the first network.
(Zinger [0314] The commands are: [0315] PUBLISH—this is the request to the device transmit its address or signature, so that other devices may measure the link quality between then and the transmitting device.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Regarding Claim 6, 
Kano and Zinger teach the trading apparatus of Claim 1 as described earlier.
Kano teaches,
after the first trading information is recorded on a blockchain that records therein trades occurring in the first network.
 (Kano [0071] there may occur an inconsistency that one transaction is incorporated to a blockchain, but another transaction is not yet incorporated to the blockchain. 
Kano [Claim 10] recordation of a compound transaction to a distributed blockchain network)
Kano does not teach wherein the storage unit further stores therein the second trading information, and the process executed   by the processor further includes transmitting the second trading information stored in the storage unit to the second network
Zinger  teaches,
wherein the storage unit further stores therein the second trading information, and the transmitting performed by the processor includes transmitting the second trading information stored in the storage unit to the second network 
(Zinger [0016] transmitting the one or more digital data packets via the at least one gateway to a plurality of devices connected 
Zinger [0601] may be embodied on a tangible, non-transitory, computer-readable storage medium, such as a magnetic disk or other magnetic memory, an optical disk (e.g., DVD) or other optical memory, RAM, ROM, or any other suitable memory such as Flash memory, memory cards, etc.
Zinger [0556]  For example, a network where a number of devices frequently transmitting small amount of data. Another example is a network where the devices are transmitting at medium data rate.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing device of Kano to incorporate the networking teachings of Zinger for enabling “interconnected devices … capable of interacting with one or more neighboring devices to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.” (Zinger [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. networking) to a known concept (i.e. transaction processing device) ready for improvement to yield predictable result (i.e. By limiting and/or avoiding headers the overall amount of data that may need to be transmitted and/or received by the devices within the network is reduced so that the net available bandwidth for moving the data within the network is significantly increased. Zinger[0008])
Claim 7 is rejected on the same basis as Claim 1.
Claim 8 is rejected on the same basis as Claim 1.


Response to Remarks
Applicant's arguments filed on February 23, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify some elements of the original rejections under 35 USC § 112. However, a number of issues persist.
The rejection under 35 USC § 112 remains.


Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed on February 23, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims clearly relate to managing transactions/interactions between traders and/or trading network.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to create trading information  or generating electronic signature recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new or additional prior art. 
The Applicant’s arguments are moot as they are not related to the current amended claim language.  Furthermore, many elements of Applicant’s arguments may or may not appear in the Specification but do not present themselves in the current or previous claim language. Furthermore, if the Applicant’s Specification describes a given invention but their Claims still read on allegedly unrelated prior art references, this demonstrates a disconnect in accurately describing the invention. Therefore, the scope of the Claims are too wide and read on allegedly unrelated inventions.  In such case, the Applicant must revise the language to more accurately and precisely describe the invention.  
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carver (“DISTRIBUTED SYSTEM OF RECORD TRANSACTION RECEIPT HANDLING IN AN OVERLAY NETWORK”, U.S. Publication Number: 2019/0199787 A1) proposes a high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable, reliable, secure and efficient manner.
Chalkias (“BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME”, U.S. Publication Number: 2019/0319798 A1)  proposes a various systems for providing secure signatures based on post-quantum computing are provided. The systems allow may one-time signatures ("OTS") to be based on the same public key. The systems provide for efficient use of OTS signatures with blockchains. The systems provide for rapid verification of signatures.
Chalkias (“WEIGHTED MULTIPLE AUTHORIZATIONS”, U.S. Publication Number: 2019/0295050 A1) teaches a system for confirming an authorization to consume an output of a transaction based on multiple signatures with different authority weights.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697